GERBER, J.,
concurring in result only.
I think that both Chief Judge Ciklin and Judge Warner raise excellent points in their respective opinions. However, I base my decision on the standard of review alone. Because I cannot say that “no reasonable [judge] would take the view adopted by the trial court,” Canakaris v. Canakaris, 382 So.2d 1197, 1203 (Fla.1980) (citation omitted), I concur with Chief Judge Ciklin that the trial court did not abuse its broad discretion in striking the Bank’s witness and involuntarily dismissing the bank’s action without prejudice.